

116 HR 1749 IH: PFC Joseph P. Dwyer Peer Support Program Act
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1749IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Zeldin (for himself, Ms. Stefanik, Miss Rice of New York, Mr. Suozzi, Mr. Collins of New York, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to make grants to State and local entities to carry
			 out peer-to-peer mental health programs.
	
 1.Short TitleThis Act may be cited as the PFC Joseph P. Dwyer Peer Support Program Act. 2.P.F.C. Joseph P. Dwyer Peer Support Program (a)In generalThe Secretary of Veterans Affairs shall establish a grant program to be known as the P.F.C. Joseph P. Dwyer Peer Support Program under which the Secretary shall make grants to eligible entities for the purpose of establishing peer-to-peer mental health programs for veterans.
 (b)Eligible entity definedIn this section, the term eligible entity means any of the following entities that submit to the Secretary an application containing such information and assurances as the Secretary may require:
 (1)A nonprofit organization having historically served veterans mental health needs. (2)A congressionally chartered veteran service organization.
 (3)A State, local, or tribal veteran service agency, director, or commissioner. (c)Amount of grantThe recipient of a grant under this section shall receive a grant in an amount that does not exceed $250,000.
 (d)Use of fundsThe recipient of a grant under this section shall use the grant funds to— (1)carry out a program that meets the standards developed under subsection (e);
 (2)hire veterans to serve as peer specialists to host group and individual meetings with veterans seeking nonclinical support;
 (3)provide mental health support to veterans 24 hours each day, seven days each week; and (4)hire staff to support the program.
				(e)Program standards
 (1)Advisory commissionThe Secretary shall establish an advisory committee for the purpose of creating appropriate standards applicable to programs established using grants under this section.
 (2)StandardsThe standards developed under paragraph (1) shall include initial and continued training for veteran peer volunteers, administrative staffing needs, and best practices for addressing the needs of each veteran served.
 (f)Nonretention of recordsThe Secretary may not require the recipient of a grant under this section to maintain records on veterans seeking support or to report any personally identifying information directly or indirectly to the Secretary about such veterans.
 (g)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 to carry out this section during the 3-year period beginning on the date of the enactment of this Act.
			